        Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 1 of 11                         FILED
                                                                                     2020 Dec-08 PM 12:40
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

MELANIE MCGOWAN,                        )
                                        )
       PLAINTIFF,                       )
                                        )
v.                                      )      CIVIL ACTION NUMBER:
                                        )      JURY TRIAL DEMANDED
CAVALRY SPV I, LLC;                     )
CAVALRY PORTFOLIO                       )
SERVICES, LLC,                          )
                                        )
       DEFENDANTS.                      )


                                   COMPLAINT


       This is an action brought by the Plaintiff, Melanie McGowan, for actual and

statutory damages, attorney’s fees, and costs for Defendants’ violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”)

and state law.

                          JURISDICTION AND VENUE

       This Court has jurisdiction under 15 U.S.C. §1692k (d), and 28 U.S.C.

§1331, §1332, and §1367. Venue is proper in that at all relevant times the

Defendants transacted business in this District, and the Plaintiff resides in this

District.

                                    Page 1 of 11
 Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 2 of 11




               STATEMENT OF THE PARTIES

1.   Plaintiff, Melanie McGowan, is over the age of nineteen (19) years

     and is a resident of the town of Remlap in Blount County, Alabama.

2.   Defendant Cavalry SPV I, LLC (“Cavalry”) is, and at all times

     pertinent herein was, a foreign limited liability company or other legal

     entity organized under the laws of the State of Delaware. Plaintiff

     asserts that, upon information and belief, Defendant Cavalry is a debt

     collector as that term is defined by the Fair Debt Collection and

     Practices Act at 15 U.S.C. §1692(a)(6). Cavalry has no employees.

     Rather, Cavalry’s accounts, including upon information and belief,

     the account at issue in this case, are serviced by Defendant Cavalry

     Portfolio Services, LLC.

3.   Defendant, Cavalry Portfolio Services, LLC (“CPS” or collectively

     with Cavalry as “The Defendants”), is a foreign limited partnership or

     other legal entity organized under the laws of the State of Delaware.

     CPS was, in all respects and at all times relevant herein, doing

     business in the state of Alabama, and was at all relevant times

     registered to do business in Alabama with the Alabama Secretary of

     State. Plaintiff asserts that Defendant is regularly engaged in the

                           Page 2 of 11
 Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 3 of 11




     business of collecting consumer debts from consumers residing in

     Blount County, Alabama and is a “debt collector,” as defined by the

     FDCPA 15 U.S.C. § 1692a(6). Upon information and belief, CPS is

     the servicer of accounts, including the account at issue in this case,

     for Defendant Cavalry.

                    STATEMENT OF FACTS

                            Background

4.   On or about December 27, 2019, Defendants filed or caused to be

     filed a lawsuit against Plaintiff in the District Court of Blount County,

     Alabama which was assigned case number 08-DV-2019-900150

     (hereinafter referred to as “the lawsuit”). The lawsuit was styled

     Cavalry SPV I, LLC as assignee of Citibank, N.A. v. Melanie P.

     McGowan.

5.   The lawsuit involved a debt allegedly owed by Plaintiff to Citibank,

     N.A., an entity not a party to this lawsuit, as the result of an alleged

     credit account taken out by Plaintiff. Defendants filed the lawsuit in

     an attempt to collect an alleged debt from the Plaintiff. The alleged

     debt was incurred for personal or household purposes.

6.   Attached to the state court lawsuit was an affidavit executed by

                            Page 3 of 11
 Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 4 of 11




      Kimberly Thompson, allegedly an employee of CPS. In the affidavit,

      Kimberly Thompson testified that Cavalry purchased the alleged debt

      made the basis of the lawsuit on or about June 19, 2019.

7.    Further, the affidavit stated that Kimberly Thompson was familiar

      with the method by which CPS, on behalf of Cavalry SPV I, LLC

      creates and maintains business records pertaining to the account

      allegedly belonging to Plaintiff. Additionally, the affidavit claimed

      that Plaintiff owed $7,142.16.

8.    No documents that would substantiate any of Kimberly Thompson’s

      testimony were included with the affidavit or with the filed lawsuit.

9.    Plaintiff has never done business with Defendants and has never

      owed Defendants any money.

10.   Plaintiff, through counsel, answered Cavalry’s Complaint and denied

      all of the allegations made in the lawsuit.

11.   Trial was held on Calvary’s alleged claim against Ms. McGowan on

      November 10, 2020. Following the trial the Court entered judgment

      in favor of Melanie McGowan and against Calvary.

12.   Despite bearing the burden of proof at trial, Cavalry called no

      witnesses at trial in support of its claims against Melanie McGowan.

                             Page 4 of 11
 Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 5 of 11




      Further, Cavalry offered no competent evidence at trial that the

      alleged debt was assigned to Cavalry, that Cavalry owned the alleged

      debt and as such had any standing to bring suit against Mr. McGowan

      or that Mr. McGowan was in any way responsible for paying the

      alleged debt claimed by Cavalry in the Complaint. As a result,

      judgment was entered in favor of Melanie McGowan and against

      Cavalry.

13.   In support of the lawsuit filed against Melanie McGowan, Defendants

      prepared and filed a false affidavit purportedly signed by a person

      named “Kimberly Thompson.” Plaintiff alleges that Kimberly

      Thompson has no personal knowledge of the statements made in the

      affidavit filed along with Cavalry’s lawsuit.

14.   Further, as indicated by the judgment in Plaintiff’s favor, the

      statement that Plaintiff owed a balance of $$7,142.16 to Cavalry was

      false. Plaintiff has never owed Cavalry any money.

15.   Plaintiff alleges that the “business records” Kimberly Thompson

      purportedly reviewed were records of Citibank, N.A. Plaintiff alleges

      that Kimberly Thompson could not and cannot testify regarding the

      creation or maintenance of Citibank, N.A.’s business records and that

                            Page 5 of 11
 Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 6 of 11




      she lacks personal knowledge of how Cavalry’s business records are

      prepared or maintained and further lacks personal knowledge

      regarding any of the activities or records of Citibank, N.A.

16.   Further, Defendants know that they cannot prove their claims in

      Alabama State District Courts with only affidavits or records and

      without witness testimony.

17.   Each year Defendants file or cause to be filed hundreds if not

      thousands of lawsuits against consumers in Alabama without any

      intention of proving the claims they allege; with the knowledge that

      they will not have any witnesses to testify on its behalf at trial and

      knowing that they will not be able to offer competent evidence at

      trial.

18.   The pattern and practice of Defendants is to file lawsuits, such as the

      lawsuit at issue in this case, in an attempt to either secure a default

      against Alabama consumers who fail to answer the bogus complaints

      Cavalry files or to coerce a settlement or consent judgment from

      consumers at the courthouse before trial when Defendants know they

      have no witnesses and no competent evidence to prove its claims.

      Further Defendants’ practice is to file false affidavits signed by

                             Page 6 of 11
   Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 7 of 11




        employees who lack personal knowledge of the facts they swear to in

        the affidavits.

  19.   The case filed against Ms. McGowan is not an outlier nor was it filed

        by mistake. Rather, as discovery in this case will likely show, it is

        merely an example of the unfair and intentionally illegal business

        model that Defendants have put into place.

                      COUNT ONE
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                  15 U.S.C. § 1692 et seq.

  20.   The foregoing acts and omissions of Defendants and their employees

        and agents constitute numerous and multiple violations of the

        FDCPA, 15 U.S.C. § 1692 et seq., including, but not limited to, 15

        U.S.C. § 1692d §1692e and §1692f with respect to Plaintiff.

  21.   As a direct and proximate result of the wrongful conduct visited upon

        Plaintiff by Defendant in its wrongful collection efforts, Plaintiff

        suffered actual damages including physical pain, mental anguish and

        emotional distress.

  22.   As a result of Defendants’ violations of the FDCPA, Plaintiff is

        entitled to actual damages in an amount to be determined by a struck

        jury pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an

                               Page 7 of 11
 Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 8 of 11




      amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

      1692k(a)(3), from Defendants.

                        COUNT TWO
                   MALICIOUS PROSECUTION

23.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

24.   Defendant Cavalry sued the Plaintiff.

25.   Cavalry lacked probable cause to file the lawsuit.

26.   Cavalry maliciously filed the lawsuit against the Plaintiff.

27.   The lawsuit ended in favor of Melanie McGowan and against

      Cavalry.

28.   As a result of Cavalry’s frivolous lawsuit, Plaintiff was harmed.

                          COUNT THREE
                        ABUSE OF PROCESS


29.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

30.   Defendant Cavalry filed a lawsuit against the Plaintiff alleging that it

      acquired a debt from a third party and represented that it owned the


                                Page 8 of 11
 Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 9 of 11




      alleged debt and that Plaintiff was indebted to Cavalry.



31.   Defendant Cavalry never had any intent to prove any claim against

      the Plaintiff, but rather had an ulterior purpose when it filed the

      lawsuit against the Plaintiff.

32.   The ulterior purpose was to attempt to force Plaintiff into paying

      Cavalry for a debt that Cavalry either could not or refused to establish

      by any competent evidence or to obtain a default judgment against the

      Plaintiff without any competent evidence supporting Cavalry’s

      claims.

33.   Cavalry was aware, at the time the lawsuit was filed, that it bore the

      burden of proof but despite that burden, it would never attempt to

      prove the claims alleged in the lawsuit and would not bring witnesses

      to Court or be able to admit competent evidence in support of its

      claims.

34.   Cavalry was aware that this conduct would harm the Plaintiff either

      by forcing him to pay a debt that Defendant knew it would not or

      could not prove or, alternatively, by obtaining a default judgment

      against Melanie McGowan on a debt Defendant knew it would not or

                             Page 9 of 11
       Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 10 of 11




             could not prove in a court of law and would proceed with garnishing

             his wages.

      35.    This conduct by Defendants is all too common in Alabama state

             courts and constitutes a widespread pattern and practice against

             Alabama consumers, such as Plaintiff.

                                    DAMAGES

      Plaintiff alleges that as a direct and proximate result of the Defendants’ acts

alleged herein, Plaintiff was caused to incur physical pain as well as mental

distress and emotional suffering and incurred other actual damages.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff claims statutory,

compensatory and punitive damages of the Defendant, plus interest, costs,

reasonable attorney’s fees and any such other and further relief as this court deems

proper and/or necessary.

      In addition to the above, Plaintiff further demands declaratory judgment that

Defendant’s conduct violated the FDCPA, actual damages in an amount to be

determined by a struck jury pursuant to 15 U.S.C. § 1692k(a)(1), statutory

damages in the amount of $1,000.00 for the violations of the FDCPA pursuant to

15 U.S.C. § 1692k and costs and reasonable attorney’s fees for the violations of

the FDCPA pursuant to 15 U.S.C. § 1692k.

                                   Page 10 of 11
       Case 2:20-cv-01952-MHH Document 1 Filed 12/08/20 Page 11 of 11




           PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.


                                             /s/ W. Whitney Seals
                                             W. WHITNEY SEALS,
                                             Attorney for Plaintiff

OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com


PLAINTIFF’S ADDRESS:
Melanie McGowan
192 Pine Mountain Rd.
Remlap, AL 35133

PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESSES:

CAVALRY SPV I, LLC
c/o Registered Agent
C T Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104

CAVALRY PORTFOLIO SERVICES, LLC
c/o Registered Agent
C T Corporation System
2 North Jackson Street, Suite 605
Montgomery, AL 36104


                                    Page 11 of 11
